O’Gorman, J.
The plaintiffs, real estate brokers, sued to recover $200 commissions on the sale of defendant’s property, and $16.90 expended in advertising the same. The transaction in question was an exchange of equity for equity, the contract of the principals providing that, for the purposes of their agreement, the value of the property in question was fixed at $20,000. It satisfactorily appears, however, from the evidence, that the values mentioned in the contract were purposely inflated by both sides, and that the real value of the defendant’s property did not exceed $16,000; that it was so regarded by the purchaser, and that the equity in the property received by the defendant did not exceed the equity in the property sold. It is stipulated in the record that a broker’s commission is one per cent, of the amount actually received by the vendor, and under the circumstances disclosed by the record, the plaintiffs were not entitled to more than $160, which amount was tendered them before suit, and thereafter paid into court. Plaintiffs’ testimony touching the expenditure for advertising is contradicted by the defeñdant, and as the court below accepted the defendant’s version of the transaction, we see no reason for interfering with its conclusion.
There is no merit in this appeal and the judgment must be affirmed, with costs.
Beekman, P. J., and Giegerich, J., concur.
Judgment affirmed, with costs.